DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiyama (US 20120145470 A1) (hereinafter “Fujiyama 2012”). Regarding Claim 1, Fujiyama 2012 teaches both elements of the claim (hereinafter (1a) and (1b), respectively). Fujiyama 2012 teaches
(1a), an intake device structure of a saddle riding vehicle, comprising: a head pipe; a main frame that extends rearward from the head pipe; a seat rail that extends rearward from the main frame; sub-frames that connect the main frame and the seat rail to each other; a seat that is supported on the seat rail (Fujiyama 2012 Figure 1, below; Paragraph 0044: “The vehicle body frame 11 is configured to have a head pipe 16…a pair of right and left main frames 17 extending 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fujiyama 2012
	(1b), an intake device, wherein the intake device includes an element that is inclined rearward as the element extends upward, and the element is also mounted underneath the seat rail in side view such that the element is located along the sub-frames (Fujiyama 2012 Figure 2, below; Paragraph 0007: “According to this construction, the plate-like element is disposed to be tilted rearward and upward…”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fujiyama 2012
	Regarding Claim 2, Fujiyama teaches that the element blocks, from below, a communication port that allows a dirty side and a clean side to communicate with each other (Fujiyama 2012 Figure 2, above; Paragraph 0069: “…a plate-like element 70 for absorbing dust, etc. contained in outside air which is taken in from the air-intake duct 67...” and Paragraph 0071: “…the air cleaner case 61 is partitioned into a dirty side and a clean side by the plate-like element 70. The dirty side serving as an outside air intake side corresponds to the lower air cleaner case 65, and the clean side through which cleaned air passes corresponds to the upper air cleaner case 64.”).
	Regarding Claim 4, Fujiyama 2012 teaches both elements of the claim (hereinafter (4a) and (4b), respectively). Fujiyama 2012 teaches


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fujiyama 2012
	(4b), the protective member is placed in a clean side and fastened from a dirty side (Fujiyama 2012 Figure 7, Reference Characters 81 (multiple) and 83 (multiple), above; .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (US 20120145470 A1) (hereinafter “Fujiyama 2012”) in view of Fujiyama et al. (JP 2010190058 A) (hereinafter “Fujiyama 2010”). Regarding Claim 3, Fujiyama 2012 teaches an intake structure of a saddle riding vehicle with an inclined element but does not teach removal from a vehicle side. Fujiyama 2010 teaches that the element is demountable from a side .

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Fujiyama 2010

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Fujiyama 2010
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake structure of a saddle riding vehicle of Fujiyama 2012 to feature side mountability as taught by Fujiyama 2010. As such “…the air cleaner element can be replaced without moving the fuel tank, so that the 
Regarding Claim 6, Fujiyama 2012 teaches an intake structure of a saddle riding vehicle with an inclined element but does not teach a positioning portion or a guide. Fujiyama 2010 teaches a positioning portion that is placed on the other side in the vehicle width direction, and that is engaged with the element to position the element; and a guide that guides mounting of the element in order for the element to be engaged with the positioning portion, wherein the element is mountable from one side in the vehicle width direction (Fujiyama Figure 3, below; “Description of the Embodiments” Paragraph 20: “ When attaching the air cleaner element 110, first, the air cleaner element 110 is inserted into the opening 93 from the left side in the vehicle width direction, and the locking piece 114 of the air cleaner element 110 is hooked on the engagement piece 105 of the base plate 100. Next, when the left side of the air cleaner element 110 is lifted, the latching claw 116 of the elastic piece 115 is latched in the recess 92b of the lower case 92, and the air cleaner element 110 is fixed to the air cleaner case 90. At this time, the locking piece 114 of the air cleaner element 110 is held by the engaging piece 105 of the base plate 100 and the fitting protrusion 113 of the air cleaner element 110 is fitted into the opening 100a of the base plate 100. Positioning is performed reliably. Next, the lid member 94 is closed, and the lid member 94 is fixed with five screws 95, and the attachment of the air cleaner element 110 is completed. At this time, by closing the lid member 94, the protrusion 94b of the lid member 94 is disposed below the air cleaner element 110, so that the air cleaner element 110 is prevented from falling off.”).
	

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Fujiyama 2010

Regarding Claim 8, Fujiyama 2012 teaches an intake structure of a saddle riding vehicle with an inclined element but does not teach muffler placement. Fujiyama 2010 teaches that the other sub-frame is placed to allow a muffler to be situated underneath the other sub-frame (Fujiyama 2010 Figure 1, Reference Character 76, above).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake structure of a saddle riding vehicle with an inclined element of Fujiyama 2012 to specify muffler placement under the sub-frame as taught by Fujiyama 2010. Note that something "Obvious to try", choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (US 20120145470 A1) (hereinafter “Fujiyama 2012”) in view of Yamagishi (JP 2018173034 A). Regarding Claim 7, Fujiyama 2012 teaches an intake structure of a saddle riding vehicle with an inclined element but does not teach a replaceable funnel. Yamagishi teaches that the intake device is mounted with a funnel that is mounted in a replaceable manner (Yamagishi Figures 7a and 8a, below; “Description of the Embodiments” Paragraph 13: “The throttle body is provided .

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Yamagishi: 7a and 8a
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake device of a saddle riding vehicle of Fujiyama 2012 to provide a removable funnel as taught by Yamagishi. As such, “When the air cleaner bolt is removed, the connection between the stay and the stay on the backbone frame 10 side is released, and the throttle body is separated from the cylinder, the entire air cleaner can be moved to the side of the vehicle together with the throttle body 21.” as recognized by Yamagishi (“Description of the Embodiments” Paragraph 14).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618